684 S.E.2d 36 (2009)
STATE of North Carolina
v.
David SIMPSON.
No. 109P09-3.
Supreme Court of North Carolina.
August 27, 2009.
David Simpson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Plaintiff on the 24th of August 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Dismissed without prejudice to defendant's right to file in the Court of Appeals by order of the Court in conference, this the 27th of August 2009."